[pic]






                  COURT OF APPEALS
            SECOND DISTRICT OF TEXAS
            FORT WORTH


                            NOS.   02-15-00414-CR
                                     02-15-00415-CR




        Jerome Diego Brown   APPELLANT


            V.


        THE STATE OF TEXAS   STATE


            ----------


                    FROM 371st District Court OF Tarrant COUNTY
            TRIAL COURT NO. 0514634D, 0554991D


            -----------


            ABATEMENT ORDER


                                 -----------


            Appellant Jerome Diego Brown filed his “Second Notice  to  Court
        of Motion for Correction  of  Remediable  Errors:   Under  44.4”  in
        January 2016.  Through this motion,  it  has  come  to  the  court’s
        attention that appellant is proceeding pro se on appeal.[1]
            We hereby order this appeal abated and  remanded  to  the  trial
        court to conduct a hearing with appellant,[2] an  attorney  for  the
        State, and the court reporter present.  At the  hearing,  the  trial
        court shall:
                1. Determine whether appellant  desires  to  prosecute  his
                   appeal;
                2. Determine whether appellant is indigent;
                3.  Determine  whether  counsel  should  be  appointed   to
                   represent
                   appellant and if so, appoint counsel;[3]


                4.  Admonish  appellant  in  accordance  with  Faretta   v.
                   California, 422 U.S. 806, 835,  95  S.  Ct.  2525,  2541
                   (1975), and Hubbard v. State, 739 S.W.2d 341, 345  (Tex.
                   Crim. App. 1987), if he desires to proceed pro se;


                5. If  appellant  desires  to  proceed  pro  se,  determine
                   whether that decision is competently  and  intelligently
                   made; and


                6. Take any other  measures  that  the  trial  court  deems
                   necessary to insure appellant does not forfeit his right
                   to appeal.


            The trial court shall file a record of the hearing in this court
        that  shall  include   a   supplemental   reporter's   record   and
        supplemental clerk's record.  The supplemental  record  is  due  in
        this  court  as  soon  as  practicable,  taking  into  account  the
        exigencies of the trial court’s  docket.   However,  if  the  trial
        court will need more than 30 days to conduct the hearing  and  file
        the record, the trial court shall  immediately  notify  this  court
        that it requires a reasonable extension beyond that period of time.


            Upon our receipt of the supplemental record, the appeal of  this
        cause shall be  reinstated  automatically  without  further  order.
        Appellant’s brief by court-appointed counsel, if any, shall be  due
        thirty days after this  appeal  is  reinstated.   If,  after  being
        warned  as  set  forth  above,  the  trial  court  determines  that
        appellant has intelligently and competently decided to proceed  pro
        se, then we will set his briefing deadline at that time.
            To the extent that appellant has requested the relief  addressed
        in this order, we grant his motion.  All other relief requested  in
        appellant’s motion is hereby denied.
            The clerk of this court shall transmit a copy of this  order  to
 appellant, the State’s
           attorney of record, the trial judge, the trial court  clerk,  and
 the court reporter.
                DATED February 23, 2016.
                                                         PER CURIAM


        -----------------------
           [1]In his  motion,  appellant  asked  both  for  appointment  of
      counsel and for a complete copy of the record so that he could proceed
      pro se, in addition to abatement to the trial court and production  of
      a variety of items that may be outside of the record.

           [2]The trial court may make arrangements for appellant to appear
      by telephone conference.

            [3]If new counsel  is  appointed  to  represent  appellant,  the
      supplemental record shall reflect that counsel has  been  notified  of
      the appointment.  If appellant is incarcerated, the trial court  shall
      also retain him in the county for a reasonable period of time to allow
      new counsel an opportunity to confer with appellant.